DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August  19, 2022. Claims 1-20 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. 

Claim Rejections – 35 USC section § 102
 	On page 8, the Response, Applicant argue that the instant application claims priority to U.S. Application 16/392,305, which claims priority to U.S. Application 15/948,061, which claims priority to U.S. Application 14/730,476, which at the time of filing (June 4, 2015) was assigned to Yahoo! Inc. Up to and including that filing date (June 4, 2015), the reference Hsiao was also assigned to Yahoo! Inc. Thus, Hsiao and the claimed subject matter, not later than the effective filing date of the claimed subject matter, were owned by the same entity or subject to an obligation of assignment to the same entity. Accordingly, it is respectfully submitted that Hsiao cannot be used to reject claims of the instant application.” In response, the Examiner wishes Applicant to furnish a signed Affidavit showing that the reference Hsiao was also assigned to Yahoo!. Thus the rejection is not being withdrawn. However, to in an effort expedite the prosecution, additional rejections are hereby included. 
Claim Rejections – Double Patenting
 	Applicant has not filed a terminal disclaimer. Thus the double patenting rejection has not being withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,268,952 (Herein referred to as Patent’952). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’952 discloses having binary codes that exceed a threshold similarity to the search query binary code, the candidate group comprising the image having the binary code not required by instant claim 1.
Instant claim 1
US Patent No.: 10268952
1. A system for image searching, comprising: 
1. A system for image searching, comprising:
a processor; 
a processor;
and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component configured to: 
and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component configured to:
convert a feature description of an image into a binary code using a trained fundamental model; 
convert a feature description of an image into a binary code using a trained fundamental model;
use a search query binary code to identify a candidate group comprising one or more images; 
responsive to a user submitting a search query, perform a coarse image search using a search query binary code derived from the search query to identify a candidate group, comprising one or more images, having binary codes that exceed a threshold similarity to the search query binary code, the candidate group comprising the image having the binary code;
and perform a fine image search on the candidate group to rank the one or more images within the candidate group, the candidate group comprising the image having the feature description.
and perform a fine image search on the candidate group utilizing a search query feature description derived from the search query to rank the one or more images within the candidate group based upon a similarity between the search query feature description and feature descriptions of the one or more images within the candidate group, the candidate group comprising the image having the feature description



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No: 10,719,763 (Herein referred to as ‘Patent’763‘). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’763 discloses responsive to a user submitting a search query, perform a coarse image search using a search query binary code derived not required by instant claim 1.
Instant claim 1
US Patent No.: 10719763
1. A system for image searching, comprising: 
A system for image searching, comprising:
a processor; 
a processor;
and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component configured to: 
and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component configured to: 
convert a feature description of an image into a binary code using a trained fundamental model; 
convert a feature description of an image into a binary code using a trained fundamental model;
use a search query binary code to identify a candidate group comprising one or more images; 
responsive to a user submitting a search query, perform a coarse image search using a search query binary code derived from the search query to identify a candidate group, comprising one or more images;

and perform a fine image search on the candidate group to rank the one or more images within the candidate group, the candidate group comprising the image having the feature description.
and perform a fine image search on the candidate group utilizing a search query feature description derived from the search query to rank the one or more images within the candidate group, the candidate group comprising the image having the feature description.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,940,575. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent claim 1 recites “identify a domain of the image; merge a domain model, corresponding to the domain, into the pre-trained fundamental model to generate a trained fundamental mode” not required by instant claim 1.
Instant claim 1
US Patent No.: 9,940575
1. A system for image searching, comprising: 
A system for image searching, comprising: 
a processor; 
a processor;
and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component configured to: 
and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component configured to: and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component configured to: output, from a fully connected layer of a pre-trained fundamental model, a feature description of an image; identify a domain of the image; merge a domain model, corresponding to the domain, into the pre-trained fundamental model to generate a trained fundamental model;
convert a feature description of an image into a binary code using a trained fundamental model; 
convert the feature description into a binary code using the trained fundamental model;
use a search query binary code to identify a candidate group comprising one or more images; 
responsive to a user submitting a search query, perform a coarse image search using a search query binary code derived from the search query to identify a candidate group, comprising one or more images, having binary codes that exceed a threshold similarity to the search query binary code, the candidate group comprising the image having the binary code;
and perform a fine image search on the candidate group to rank the one or more images within the candidate group, the candidate group comprising the image having the feature description.
perform a fine image search on the candidate group utilizing a search query feature description derived from the search query to rank the one or more images within the candidate group based upon a similarity between the search query feature description and feature descriptions of the one or more images within the candidate group, the candidate group comprising the image having the feature description; and responsive to the image comprising a ranking above a ranking threshold, present the image to the user as a query result for the search query.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhoa et al (NPL titled: Deep Semantic Ranking Based Hashing for Multi-Label Image Retrieval).
 	As to independent claim 12, Zhao teaches a method of image searching (deep semantic ranking based system – see abstract) comprising: converting a feature description of an image into a binary code (A deep feature representation is computed by forward propagating a mean-subtracted 224 × 224 image through five convolutional layers and two fully connected layers, and then fed into the last hash layer to generate a compact binary code – see section 3.1, [p][002]); using a second binary code to identify a candidate group comprising one or more images (note that query q and a ranking list for q is provided- see section 3.3, [p][001]); and performing a fine image search on the candidate group, the candidate group comprising the image having the feature description (Thus we wish that the ranking of these items could be predicted more accurately than other”  or in other words, the ranking list is optimized– see section 3.3, [p][002]).

 	As to claim 14, Zhoa teaches the method, comprising: creating a trained fundamental model to comprise at least one of a first fully connected layer, a second fully connected layer, or a latent layer, the converting performed using the trained fundamental model (see Fig 2).

 	As to claim 15, Zhoa teaches the method, comprising: utilizing the latent layer to convert a first query output, of the first fully connected layer comprising the feature description, into the binary code describing a latent semantic content of the image (The hash layer is also directly connected to the first fully-connected layer (FCa) in order to utilize diverse feature information biased toward visual appearance – see Fig 2 description); and utilizing the second fully connected layer to encode semantic information (diverse information biased toward visual appearance – see section 3.1, [p][002]) of a second query output of the latent layer (FCb respectively and can be represented as the composition of the functions of previous layers – see section 3.1, [p][002]).

 	As to claim 16, Zhoa teaches the method, comprising: generating the second binary code by utilizing a second query output of the latent layer (the hash layer generates a compact binary code – see Fig 2 description).

 	As to claim 17, Zhoa teaches the method, the performing a fine image search comprising: inputting the candidate group into the fine image search (see section 3.2); and utilizing first query outputs of the first fully connected layer, using the fine image search, to rank the one or more images comprised in the candidate group (then we can obtain a ground-truth ranking list for q by sorting the database points in decreasing order of their similarity level – see section 3.2, [p][002]).

 	As to claim 18, Zhoa teaches the method, the converting performed using a convolutional neural network (deep convolutional neural network (CNN)  - see Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhoa et al (NPL titled: Deep Semantic Ranking Based Hashing for Multi-Label Image Retrieval) in view of Kwon et al (Pub No.: 2016/0342863).
 	As to independent claim 1, Zhao teaches a system for image searching (deep semantic ranking based system – see abstract), comprising: convert a feature description of an image into a binary code using a trained fundamental model (A deep feature representation is computed by forward propagating a mean-subtracted 224 × 224 image through five convolutional layers and two fully connected layers, and then fed into the last hash layer to generate a compact binary code – see section 3.1, [p][002]); use a search query binary code to identify a candidate group comprising one or more images (note that query q and a ranking list for q is provided- see section 3.3, [p][001]); and perform a fine image search on the candidate group to rank the one or more images within the candidate group, the candidate group comprising the image having the feature description (“Thus we wish that the ranking of these items could be predicted more accurately than other”  or in other words, the ranking list is optimized– see section 3.3, [p][002]).
 	However, Zhoa does not express disclose a processor; and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component.
 	Kwon discloses system for detecting and recognizing objects in an image including  a processor (235 – see Fig 2); and memory (237 – see Fig 2) comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component (see [p][0039]).
Zhoa & Kwon are combinable because they are from directed to image searching.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered of teaching of Kwon as a modification to the deep semantic ranking based system of Zhoa.
The suggestion/motivation for doing so would have been to determine a region of interest in the first image, determines a classification score for the region of interest using a convolutional neural network that assigns the region of interest the classification score corresponding to a class, and identifies a first product in the first image based on the classification score (see abstract).
 	Therefore, it would have been obvious to combine Kwon with Zhoa to obtain the invention as specified in claim 1.

 	As to claim 2, Zhoa does not expressly disclose the system, the image searching component configured to: responsive to the image comprising a ranking above a ranking threshold, present the image as a query result. 
 	Kwon discloses system for detecting and recognizing objects in an image the image searching component configured to: responsive to the image comprising a ranking above a ranking threshold, present the image as a query result (“the region detector 205 may return only the ROIs that satisfy a predetermined threshold value. In other embodiments, the region detector 205 may return top-k in the ranked list of ROIs” – see [p][055]). Therefore combining Zhoa and Kwon would meet the claim limitations for the same reasons as previously discussed in claim 2.

 As to claim 3, Zhoa teaches the system, the image searching component configured to: create the trained fundamental model to comprise a first convolutional layer, a second convolutional layer, a third convolutional layer, a fourth convolutional layer, and a fifth convolutional layer (see Fig 2).

 	As to claim 4, Zhoa teaches the system, the image searching component configured to: create the trained fundamental model to comprise a first fully connected layer (FCa – see Fig 2), a second fully connected layer (FCb – see Fig 2), and a latent layer (hash layer – see Fig 2).

 	As to claim 5, Zhoa teaches the system, the image searching component configured to: utilize the latent layer to convert a first query output, of the first fully connected layer comprising the feature description, into the binary code describing latent semantic content of the image (The hash layer is also directly connected to the first fully-connected layer (FCa) in order to utilize diverse feature information biased toward visual appearance – see Fig 2 description).

 	As to claim 6, Zhoa teaches the system, the image searching component configured to: utilize the second fully connected layer to encode semantic information (diverse information biased toward visual appearance – see section 3.1, [p][002]) of a second query output of the latent layer (FCb respectively and can be represented as the composition of the functions of previous layers – see section 3.1, [p][002]).

 	As to claim 7, Zhoa teaches the system, the image searching component configured to: generate the search query binary code by utilizing a second query output of the latent layer (the hash layer generates a compact binary code – see Fig 2 description).

 	As to claim 8, Zhoa teaches the system, the image searching component configured to: input the candidate group into the fine image search (see section 3.2); and utilize one or more first query outputs of the first fully connected layer, using the fine image search, to rank the one or more images comprised in the candidate group (then we can obtain a ground-truth ranking list for q by sorting the database points in decreasing order of their similarity level – see section 3.2, [p][002]).

 	As to claim 9, Zhoa teaches the system, the trained fundamental model comprising a convolutional neural network (deep convolutional neural network (CNN)  - see Fig 1).

 	As to claim 10, Zhoa teaches the system, the image searching component configured to: transfer learned descriptors to the trained fundamental model (see section 4, [p][002]), from a pre-trained fundamental model (The ImageNet ILSVRC-2012 dataset [22] is utilized to pre-train the CNN model – see section 4, [p][003]), utilizing back-propagation (These derivative values can be fed into the underlying CNN via the back-propagation algorithm to update the parameters of each layer – see section 3.3, [p][004]).

 	As to claim 11, Zhoa teaches the system, the image searching component configured to: train the trained fundamental model to learn binary codes from a pre-trained fundamental model (The ImageNet ILSVRC-2012 dataset [22] is utilized to pre-train the CNN model – see section 4, [p][003]) and a domain model (domain adaptation – see section 4.4, [p][002]).

	As to claim 13, Zhoa does not expressly disclose the method, the image searching component configured to: responsive to the image comprising a ranking above a ranking threshold, present the image as a query result. 
 	Kwon discloses method for detecting and recognizing objects in an image the image searching component configured to: responsive to the image comprising a ranking above a ranking threshold, present the image as a query result (“the region detector 205 may return only the ROIs that satisfy a predetermined threshold value. In other embodiments, the region detector 205 may return top-k in the ranked list of ROIs” – see [p][055]). Therefore combining Zhoa and Kwon would meet the claim limitations for the same reasons as previously discussed in claim 2.

 	As to independent claim 19, all the limitations are discussed in claim 1 above except: identify a candidate group, comprising one or more images, having binary codes corresponding to a second binary code. Zhoa discloses identify a candidate group, comprising one or more images, having binary codes corresponding to a second binary code (note that the database images are feed into the deep CNN – see Fig 1).

	As to claim 20, Zhoa does not expressly disclose the system, the image searching component configured to: responsive to the image comprising a rank above a ranking threshold, present the image as a query result. 
 	Kwon discloses method for detecting and recognizing objects in an image the image searching component configured to: responsive to the image comprising a ranking above a ranking threshold, present the image as a query result (“the region detector 205 may return only the ROIs that satisfy a predetermined threshold value. In other embodiments, the region detector 205 may return top-k in the ranked list of ROIs” – see [p][055]). Therefore combining Zhoa and Kwon would meet the claim limitations for the same reasons as previously discussed in claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12, 14 and 18-19  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiao et al (Pub No. 2016/0342623).
	As to independent claim 1, Hsiao discloses a system for image searching (1004 – see Fig 10), comprising: a processor (1004 – see Fig 10)); and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component (see [p][0067]) configured to: convert a feature description of an image into a binary code using a trained fundamental model (image data for an image is processed using deep variant coding to generate a set of two or more hash bits for the image – see [p][0036]); use a search query binary code to identify a candidate group comprising one or more images (image 210 is processed using deep variant coding (DVC) 212 to generate a DVC bit stream that is included in a search query and Search server 204 includes a search process 214 that receives and processes the search query using deep variant coding to identify one or more images that are similar to image 210. – see [p][0034]); and perform a fine image search on the candidate group to rank (for e.g. ranking by metadata – see [p][0063]) the one or more images within the candidate group (an identification is made of which of the one or more images from the particular hash bucket are most similar to the query image – see [p][0041]), the candidate group comprising the image having the feature description (for  e.g. group of handbags similar to the query 902 – see Fig 9).

  	As to independent claim 12, Hsiao discloses a method of image searching (mobile visual search uses deep variant coding of images – see abstract) comprising: converting a feature description of an image into a binary code (image data for an image is processed using deep variant coding to generate a set of two or more hash bits for the image – see [p][0036]); using a second binary code to identify a candidate group comprising one or more images (one or more other images that belong to the particular hash bucket, i.e., the hash bucket in which the query image is contained, are identified – see [p][0041]); and performing a fine image search on the candidate group, the candidate group comprising the image having the feature description (an identification is made of which of the one or more images from the particular hash bucket are most similar to the query image – see [p][0041]).
 
	As to claim 3, Hsiao teaches the system, the image searching component configured to: create the trained fundamental model (trained convolutional neural network – see [p][0047]) to comprise a first convolutional layer, a second convolutional layer, a third convolutional layer, a fourth convolutional layer, and a fifth convolutional layer (note that the convolutional network includes five convolutional layers – see [p][0047]).

 	As to claim 9, Hsiao teaches the system, the trained fundamental model comprising a convolutional neural network (see [p][0047).
  
 	As to claim 14, Hsiao teaches the method, comprising: creating a trained fundamental model (convolutional neural network – see [p][0047]) to comprise at least one of a first fully connected layer (at least two fully connected layer – see [p][0047]), a second fully connected layer, or a latent layer, the converting performed using the trained fundamental model (Image data 402 is processed by a deep neural network 404 to extract deep features for each image – see [p][0044] and Fig 4).

 	As to claim 18, Hsiao teaches the method, the converting performed using a convolutional neural network (convolutional neural network – see [p][0047]).

 	As to independent claim 19, Hsiao discloses a system for image searching (1004 – see Fig 10), comprising: a processor (1004 – see Fig 10)); and memory comprising processor-executable instructions that when executed by the processor cause implementation of an image searching component (see [p][0067]) configured to:  convert a feature description of an image into a binary code using a trained fundamental model (image data for an image is processed using deep variant coding to generate a set of two or more hash bits for the image – see [p][0036]); identify a candidate group, comprising one or more images, having binary codes corresponding to a second binary code (mage 210 is processed using deep variant coding (DVC) 212 to generate a DVC bit stream that is included in a search query and Search server 204 includes a search process 214 that receives and processes the search query using deep variant coding to identify one or more images that are similar to image 210. – see [p][0034]); and perform a fine image search on the candidate group (an identification is made of which of the one or more images from the particular hash bucket are most similar to the query image – see [p][0041]), the candidate group comprising the image having the feature description (for  e.g. group of handbags similar to the query 902 – see Fig 9).
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (Pub No. 20160342623) in view of Shen (NPL titled: A Latent Semantic Model with Convolutional-Pooling Structure for Information Retrieval).
 	 As to claim 4, Hsiao teaches the system, the image searching component configured to: create the trained fundamental model to comprise a first fully connected layer and a second fully connected layer (for e.g. layer 6 and layer 7 – see [p][0047]);  however, Hsiao does not expressly a latent layer.
 	Shen discloses latent semantic model including a latent layer (see section 3.2 – for e.g. where boy is converted to binary).
 	Hsiao  & Shen are combinable because they are from directed to image searching.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the latent semantic model of Shen as a modification to the teaching of Hsiao.
The suggestion/motivation for doing so would have been to apply a non-linear
transformation to extract high-level semantic information to generate a continuous vector representation for the full text string (see abstract).
 	Therefore, it would have been obvious to combine Shen with Hsiao  to obtain the invention as specified in claim 4.

 	As to claim 5,  Hsiao  does not teach the image searching component configured to: utilize the latent layer to convert a first query output, of the first fully connected layer comprising the feature description, into the binary code describing latent semantic content of the image. Shen discloses latent semantic model including the image searching component configured to: utilize the latent layer to convert a first query output, of the first fully connected layer comprising the feature description (see section 3.2 – for e.g. where boy is converted to binary), into the binary code describing latent semantic content of the image (see section 2.2 and 3.3).  Therefore combining Shen with Hsiao  would meet the claim limitations for the same reasons as previously discussed in claim 4.

 	As to claim 15, Hsiao does not teach the method, comprising: utilizing the latent layer to convert a first query output, of the first fully connected layer comprising the feature description, into the binary code describing a latent semantic content of the image; and utilizing the second fully connected layer to encode semantic information of a second query output of the latent layer.
 	Shen discloses latent semantic model including utilizing the latent layer to convert a first query output, of the first fully connected layer comprising the feature description, into the binary code describing a latent semantic content of the image (see section 3.2 – for e.g. where boy is converted to binary); and utilizing the second fully connected layer to encode semantic information of a second query output of the latent layer (see section 2.2 and 3.3). Therefore combining Hsiao and Shen would meet the claim limitations for the same reasons as previously discussed in claim 15.

 	As to claim 16, Hsiao does not teach the method, comprising: generating the second binary code by utilizing a second query output of the latent layer. Shen discloses latent semantic model including generating the second binary code by utilizing a second query output of the latent layer (see section 2.3). Therefore combining Hsiao and Shen would meet the claim limitations for the same reasons as previously discussed in claim 15.

 	As to claims 6-7, Hsiao does not teach the system, the image searching component configured to: utilize the second fully connected layer to encode semantic information of a second query output of the latent layer and generate the search query binary code by utilizing a second query output of the latent layer. Shen discloses latent semantic model including the image searching component configured to: utilize the second fully connected layer to encode semantic information of a second query output of the latent layer (see section 2.2 and 3.3) and generate the search query binary code by utilizing a second query output of the latent layer (see section 2.2 and 3.3). Therefore combining Hsiao and Shen would meet the claim limitations for the same reasons as previously discussed in claim 4

Claims 2, 13 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (Pub No. 20160342623)  in view of BLOORE et al (Pub No.: 20140334722).  	As to claim 2, Hsiao does not teach the system, comprising: responsive to the image comprising a rank above a ranking threshold, presenting the image as a query result.
 	BLOORE discloses a method for location a dominant color including responsive to the image comprising a rank above a ranking threshold (“for example criteria established using color distance functions like Manhattan distance, Euclidean distance or Delta E distance algorithm” – see [p][0024]), presenting the image as a query result (best matching results are displayed – see [p][0024).
 	Hsiao & BLOORE are combinable because they are from directed to image searching.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the method for location a dominant color of BLOORE as a modification to the teaching of Hsiao.
The suggestion/motivation for doing so would have been for displaying to the user the best matches for a search query (see [p][0024])
 	Therefore, it would have been obvious to combine BLOORE with Hsiao to obtain the invention as specified in claim 2.

 	Claims 13 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is system claim for the method claimed in claim 13.

	Claim 20, note the rejection of claim 2 above and this claim is similar is scope to claim 20.

Claims 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (Pub No. 20160342623)  in view of Zhao et al (NPL titled: Deep Semantic Ranking Based Hashing for Multi-Label Image Retrieval).
 	As to claim 17, Hsiao teach the method, the performing a fine image search comprising: inputting the candidate group into the fine image search; and utilizing first query outputs of the first fully connected layer (note that the fully connected layer take an input the output of the previous layer – see [p][0047]); however, does not expressly disclose using the fine image search, to rank the one or more images comprised in the candidate group.
 	Zhoa discloses a deep semantic ranking method including using the fine image search, to rank the one or more images comprised in the candidate group (semantic ranking supervision – see section 3.2).
 	Hsiao  & Zhoa are combinable because they are from directed to image searching.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered a deep semantic ranking method of Zhoa as a modification to the mobile visual search of Hsiao.
The suggestion/motivation for doing so would have been for learning a deep
semantic ranking based method for hash functions that preserve multilevel semantic similarity between multilabel images (see abstract).
 	Therefore, it would have been obvious to combine Hsiao with Zhoa to obtain the invention as specified in claim 17.

	Claim 8 is rejected for the same reasons as set forth in the rejection of the claim 17, as claim 17 is method claim for the system claimed in claim 8

  	As to claim 10, Hsiao teaches the system, the image searching component configured to: transfer learned descriptors to the trained fundamental model, from a pre-trained fundamental model (note the convolutional neural network is trained using e-commerce product image – see [p][0047]), however, does not expressly disclose wherein the training utilizing back-propagation. Zhoa discloses a deep semantic ranking system wherein the training utilizing back-propagation (see section 3.3, [p][004], and section 4, [p][003]). 
 	Hsiao  & Zhoa are combinable because they are from directed to image searching.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered a deep semantic ranking method of Zhoa as a modification to the mobile visual search of Hsiao.
The suggestion/motivation for doing so would have been for updating the parameters of each layer (section 4, [p][003]). 	
Therefore, it would have been obvious to combine Hsiao with Zhoa to obtain the invention as specified in claim 17.
 	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (Pub No. 20160342623) in view of Grauman et al (NPL titled: Learning Binary Hash Codes for Large-Scale Image Search). 
 	As to claim 11, Hsiao teaches the system, the image searching component configured to: train the trained fundamental model to learn binary codes from a pre- trained fundamental model (see [p][0047]) however, does not expressly disclose a domain model.
 	Grauman discloses a learning binary hash system including a domain model (domain knowledge – see Fig 6).
 	Hsiao  & Zhoa are combinable because they are from directed to image searching.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the a learning binary hash system  of Grauman as a modification to the mobile visual search of Hsiao.
The suggestion/motivation for doing so would have been to use the domain model for enhancing nearest neighbor categorization as well as similarity search
for content-based retrieval (see section 3.1).
 	Therefore, it would have been obvious to combine Hsiao with Grauman to obtain the invention as specified in claim 11.
	 		  	

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S. ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm, EST.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663November 7, 2022